DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 8/5/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10546585 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments been fully considered but they are not persuasive.  Applicant essential argues that: 1) a wake word is not the same of an audio verification signal (Remarks, page 11); 2) the wake word is not used in connection with verifying the voice command (Remarks page 11); and 3) audio signal is ignored at the time the wake word is outputted from the speaker (Remarks page 11-12).  In a previous communication, examiner equated wake word to the claimed “audio verification signal”.  The main purpose of the wake word is to tell the system that followed audio signal needs to be processed. This indicates that the wake word or audio verification signal is used in connection with verifying the voice command followed the wake word or verification signal.  Without the wake word, the system would not process voice command.  
In response applicant’s argument audio signal is ignored at the time the wake word is outputted from the speaker (Remarks page 11-12), the claims fail to specifically indicate that the “audio verification signal” is outputted before receiving the “audio input”.  Therefore, it is reasonable to interpret that the audio verification signal can be outputted after receiving the “audio input”.  For the above reasons, examiner maintains all previous grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-16, 22, 24-29, 35, 37-39, and 41-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (USPN 10593328, hereinafter referred to as Wang).

Regarding claims 1, 14, and 27, Wang discloses a method, apparatus, and non-transitory computer-readable medium, comprising: 
causing output of an audio verification signal (figure 16B, output audio 15 includes a wakeword; and/or col. 38, lines 20-53); 
receiving an audio input comprising: a voice command, and audio that corresponds to the audio verification signal (figure 16B, microphone 112 is capable of receiving incoming speech comprising both wakeword and voice command); 
verifying the voice command based on the audio corresponding to the audio verification signal (paragraphs 34-35, if a wakeword “Alexa” is detected in the received utterance, then sending the utterance to the server to process to determine the command included in the utterance; also see col. 38, lines 20-53); and 
causing, based on the verifying the voice command, execution of an operation associated with the voice command (paragraphs 34-35, after wakeword “Alexa” is detected in the received utterance, sending the utterance to the server to process to determine the command included in the utterance; once the command is determined, executing an operation associated with the voice command; also see col. 38, lines 20-53). 

Regarding claims 2-3, 15-16, and 28-29, Wang further discloses the method of claim 1, wherein the causing output of the audio verification signal is based on detection of at least one of a predetermined word or sound by a user device (col. 38, lines 20-53, if a wakeword “Alexa” is detected in the received utterance, then sending the utterance to the server to process to determine the command included in the utterance; audio output may include wakeword); wherein the causing output of the audio verification signal is via a device located within a reception area of the user device (see figure 16B, output audio device 15; also see col. 38, lines 20-53). 

Regarding claims 9, 22, and 35, Wang further discloses the method of claim 1, further comprising distinguishing, based on a characteristic of the audio, the audio from the voice command (col. 12, lines 11-23, “Instead, incoming audio (or audio data) is analyzed to determine if specific characteristics of the audio match preconfigured acoustic waveforms, audio signatures, or other data to determine if the incoming audio “matches” stored audio data corresponding to a keyword”).  

Regarding claims 11-13, 24-26, 37-39, and 41-44, Wang further discloses the method of claim 1, wherein the causing output of the audio verification signal comprises causing output of the verification audio signal at a premises (see figure 16B, output audio device 15; also see col. 38, lines 20-53) and wherein the verifying, based on the comparison of the audio and the verification audio signal, ensures that the voice command is not a replay attack (see figure 16B, output audio device 15; also see col. 38, lines 20-53; the secondary wakeword detector detects the output audio signal includes a wakeword, instructing the primary wakeword detector to ignore incoming wakeword at that specified time; in order to detect wakeword, comparison of incoming wakeword with pre-stored wakeword must take place); wherein execution of the operation associated with the voice command comprises at least one of returning an audio response to a user, controlling a device, or controlling a component of a premises management system (paragraphs 34-35, “Alexa, turn on the lights”); and wherein receiving the audio input is via a microphone of a device (figure 16B, microphone for receiving speech input); wherein the causing output of the audio verification signal is via an audio device (figure 16B, output audio 15 includes a wakeword; and/or col. 38, lines 20-53); wherein the causing output of the audio verification signal is during a first time period analogous to a time period for speaking the voice command (figure 16B, output audio 15 includes a wakeword; and/or col. 38, lines 20-53; the system is capable of outputting wakeword before, during, or after the input); wherein the receiving the audio input is following output of the audio verification signal (figure 16B, output audio 15 includes a wakeword; and/or col. 38, lines 20-53; the system is capable of outputting wakeword before, during, or after the input); and wherein the audio comprises all or a portion of the verification signal (figure 16B, output audio 15 includes a wakeword; and/or col. 38, lines 20-53; the input includes the whole wakeword, “Alexa”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of O’Toole, Jr. (USPN 7158624, hereinafter referred to as O’Toole).

Regarding claims 8, 21, and 34, Wang fails to explicitly disclose, however, O’Toole teaches wherein the verification audio signal comprises an audio watermark (col. 3, lines 1-31, audio watermark).
Since Wang and O’Toole are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of integrating watermark with an audio signal to indicate the presence of an endpoint device.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 10, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Patel et al. (USPG 2014/0122059, hereinafter referred to as Patel).

Regarding claims 10, 23, and 36, Wang fails to explicitly disclose, however, Patel teaches wherein the characteristic of the audio comprises at least one of: a predetermined frequency, a frequency that is outside of a frequency band of the voice command, or a frequency that is outside of an audible frequency range (paragraph 65, audio markers are in “one or more frequency ranges that are outside of the frequency range generally audible to humans”).  
Since Wang and Patel are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of utilizing audio markers with frequency ranges outside of the frequency range audible to humans.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 4-7, 17-20, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wojogbe et al. (USPG 2019/0179611, hereinafter referred to as Wojogbe).

Regarding claims 4-7, 17-20, and 30-33, Wang fails to explicitly disclose, however, Wojogbe teaches determining an audio device within a reception area of a user device, wherein the causing output of the audio verification signal comprises causing output of the audio verification signal via the determined audio device (paragraph 162, selecting a playback device among a plurality of devices in the reception area; also see figure 1); determining a plurality of audio devices within a reception area of a user device (paragraph 162, selecting a playback device among a plurality of devices in the reception area; also see figure 1); and selecting one or more preferred audio devices of the plurality of audio devices, wherein the causing output of the audio verification signal is via the selected one or more preferred audio devices (paragraph 162, selecting a playback device among a plurality of devices in the reception area; also see figure 1); wherein the selecting the one or more preferred audio devices is based on at least one of a location of the one or more preferred audio devices or a signal strength associated with the one or more preferred audio devices (paragraph 162, selecting a playback device among a plurality of devices in the reception area; also see figure 1); and wherein a characteristic of the voice command is determined based on the selected one or more preferred audio devices (Wojogbe: paragraph 25 teaches selecting a preferred device; Wang: paragraph 64 teaches extracting speech features (MFCCs) of the speech input for further processing).
Since Wang and Wojogbe are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine and select a playback device based on distance and/or location of the device to the user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Neubacher et al. (USPG 2015/0379653) teach a method for license detection and generating license reminders.  Griesinger (USPG 2014/0005064) teaches a sound event detection and localization system.  Chambers et al. (USPG 2010/0183126) teach in-band signaling in interactive communications.  These references are considered pertinent to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656